 Case 2:21-cv-02429-AB-AGR Document 29 Filed 07/27/21 Page 1 of 1 Page ID #:96



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10    THC -ORANGE COUNTY, LLC, et                Case No. CV 21-02429 AB (AGRx)
      al.,
11
                      Plaintiff,
12                                               ORDER DISMISSING CIVIL ACTION
13    v.

14    HACOR, INC., et al.,

15                    Defendants.
16
17         THE COURT has been advised that this action has been settled.
18         IT IS THEREFORE ORDERED that this action is hereby dismissed without
19   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
20   open the action if settlement is not consummated. This Court retains full jurisdiction
21   over this action and this Order shall not prejudice any party to this action.
22
23   Dated: July 27, 2021             _______________________________________
24                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                1.
